                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC.,

               Plaintiff,

v.                                                     No. CV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC.,

               Defendant,

v.

3 BEAR DELAWARE OPERATING-NM, LLC.,

               Third-Party Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on a Rule 16 initial scheduling conference,

and having conferred with counsel about a mutually-convenient date, time, and location,

IT IS HEREBY ORDERED that a status conference will be held by telephone on

Tuesday, June 4, 2019, at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
